EXHIBIT 10.1


CONTRIBUTION AGREEMENT


This Contribution Agreement (this “Agreement”) is effective as of August 10,
2020 (the “Effective Date”) and is by and among Contran Corporation, a Delaware
corporation (“Contran”), Dixie Rice Agricultural L.L.C., a Louisiana limited
liability company (“Dixie Rice”), and Valhi, Inc., a Delaware corporation
(“Valhi”).


Background


WHEREAS, Dixie Rice is a wholly-owned subsidiary of Contran, and Dixie Rice owns
approximately 92% of Valhi’s outstanding common stock.


 WHEREAS, Contran owns all 5,000 of the authorized, issued and outstanding
shares (the “Shares”) of 6% Series A Preferred Stock, par value $.01 per share,
of Valhi.


WHEREAS, Contran desires to transfer and assign the Shares to Dixie Rice as a
capital contribution to Dixie Rice for no consideration by Dixie Rice and
without issuance of additional securities by Dixie Rice, and Dixie Rice is
willing to accept such capital contribution from Contran.


WHEREAS, immediately following the contribution of the Shares to Dixie Rice,
Dixie Rice desires to transfer and assign the Shares to Valhi as a capital
contribution to Valhi, for no consideration by Valhi and without issuance of
additional securities by Valhi, and Valhi is willing to accept such capital
contribution from Dixie Rice.


Agreement


Now, therefore, in consideration of the premises and the mutual promises,
representations, warranties and covenants in this Agreement and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:


1. Contribution by Contran.  Contran hereby transfers and assigns to Dixie Rice,
as a capital contribution, for no additional consideration, the Shares, and
Dixie Rice accepts such contribution.


2. Contribution by Dixie Rice.  Immediately following the actions in Section 1
above, Dixie Rice hereby transfers and assigns to Valhi, as a capital
contribution, for no additional consideration, the Shares, and Valhi accepts
such contribution.


3. Miscellaneous.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding any
conflicts-of-law rule or principle that may refer the same to another
jurisdiction. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which shall constitute one and
the same instrument. Neither this Agreement nor any term hereof may be waived,
changed, discharged or terminated other than by an agreement in writing signed
by the parties hereto. This Agreement shall not create or confer any rights in
or to any persons or entities other than the parties hereto or their successors
or permitted assigns. This Agreement may not be assigned without the written
consent of the other party hereto. The parties have executed this Agreement,
through their respective duly authorized officers or agents, as of the date
first written above.

--------------------------------------------------------------------------------



The parties have executed this Agreement, through their respective duly
authorized officers or agents, as of the date first written above.




CONTRAN CORPORATION










By:/s/ Kelly D. Luttmer


Kelly D. Luttmer
Executive Vice President




DIXIE RICE AGRICULTURAL, L.L.C.








By:/s/ Bryan A. Hanley


Bryan A. Hanley
Vice President




VALHI, INC.








By:/s/ James W. Brown


James W. Brown
Executive Vice President

